department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc wta-n-127634-01 cc pa apjp jmoran memorandum for jeffrey j basalla director filing and payment compliance s c cp fp from subject assistant chief_counsel administrative procedures and judicial practice cc pa apjp proposed assessments using schedule_k-1 income in the automated substitute for return asfr program this is in reply to your request for assistance dated date concerning the preparation of an sec_6020 substitute for return using information from a schedule_k-1 partner's share of income credits deductions etc form_1065 issue whether a notice_of_deficiency issued for a nonfiler that is supported by a proposed assessment based on a substitute for return prepared by the service showing all the income and gains from a schedule_k-1 but not showing any deductions losses or credits is valid and moreover will be presumed correct and leave the burden of going forward with evidence on the taxpayer conclusion a notice_of_deficiency issued for a nonfiler that is supported by a proposed assessment based on a substitute for return prepared by the service showing all the income and gains from a schedule_k-1 but not showing any deductions losses or credits is valid the notice will be presumed correct and leave the burden of going forward with evidence on the taxpayer background the service identifies taxpayers who have not filed individual income_tax returns by comparing filings with information returns documents sent directly to the service by banks insurance_companies casinos and state governments as well as partnerships and trusts if these information returns reflect enough income that a taxpayer should wta-n-127634-01 have filed a tax_return but did not the service will send the taxpayer a nonfiler notice this notice asks that the taxpayer either file the return or explain why he or she doesn't need to file if the taxpayer doesn't respond the service will send a second nonfiler notice if a taxpayer does not respond to the nonfiler notices the service prepares a substitute for return for the taxpayer the determination of how much the taxpayer owes is based on any available third party information and a computer_program generates the substitute return irm substitute for returns see also irm computing taxable_income a substitute for return prepared for a nonfiler typically uses the single or married_filing_separately filing_status and allows only one personal_exemption and a standard_deduction based on that filing_status the inclusion of information from schedule_k-1 in this process is new when using a schedule_k-1 the service includes all lines showing income and gains but not any lines showing losses deductions or credits the asfr function sends the taxpayer a letter proposing an amount to be assessed the 30-day_letter package is fully automated irm letter sc cg 30-day_letter package the letter states that the computation does not give full credit for exemptions deductions or credits and advises that the best course of action is to file your own tax_return irm asfr program exhibit 30-day_letter package supplement the letter informs the taxpayer that the taxpayer ha sec_30 days to file a return sign a consent ie form_870 waiving the restrictions on assessment to explain why the taxpayer is not required to file or to administratively appeal the proposed assessment attached to the letter are an explanation of proposed adjustments and a tax calculation summary report the irm provides directions for acting on taxpayer responses to the letter for example changing of filing_status from single or married_filing_separately to married filing joint generally is allowed irm change_of filing_status additional exemptions may be allowed irm exemptions the standard_deduction may be increased by claiming a different filing_status irm standard_deduction itemized_deductions may be claimed irm itemized_deduction the manual for asfr has been moved to irm for the filing season in this memorandum we will refer to the last published manual irm for a description of the program wta-n-127634-01 if the taxpayer does not respond to that notice the service then sends a statutory_notice_of_deficiency to the taxpayer giving the taxpayer days to file a petition in tax_court or agree with the assessment if the taxpayer does not respond to this 90-day letter the case will then go forward for assessment and issuance of collection notices discussion sec_6020 provides that a substitute for return prepared by the service is prima facie good and sufficient for all legal purposes despite the all legal purposes language the amount shown as due must be assessed under the deficiency procedures pursuant to irc and the substitute for return does not start the statute_of_limitations on assessment under sec_6501 however a deficiency determination based on a substitute for return under sec_6020 shifts the burden to the taxpayer to establish that the service’s determination of tax_liability is incorrect the general_rule is that the commissioner’s deficiency determination is presumed to be correct and that the petitioner has the burden of proving it to be wrong 290_us_111 see also t c rule a the courts have placed a condition on the presumption of correctness of a deficiency_notice in the case of unreported income the condition was put in place because of the difficulty that the taxpayer bears in proving the nonreceipt of income see 932_f2d_1128 5th cir revg in part affg in part and remanding t c memo in unreported income cases courts have held that the presumption of correctness will not arise when a taxpayer shows that the commissioner’s determination of deficiency is ‘arbitrary and excessive ’ ie without factual foundation or lacking in rational basis see eg 552_f2d_549 3d cir 596_f2d_358 9th cir 560_f2d_693 5th cir in cases where a taxpayer seeks to apply this exception the taxpayer has the burden of producing some reasonable evidence which demonstrates the arbitrary nature of the notice once the taxpayer produces evidence of arbitrariness the commissioner must demonstrate the link to income producing activity to ensure that he is entitled to the benefit of the presumption of correctness a third party information_return generally provides this predicate evidence although the service may have to contact the third party payor if the taxpayer disputes the receipt of the income in general third party information returns such as forms have some evidentiary value because they are submitted under penalties of perjury and incorrect information may trigger penalties the service checks to ensure that the form_1099 information is reliable for example the service before attributing any mismatches to unreported income verifies that the information document is in the proper format and contains the correct name and identification_number the service also checks to wta-n-127634-01 while a determination of tax_liability by the service must be reasoned and considered in order to be presumed correct a notice_of_deficiency does not have to state the basis for the determination or how the deficiencies were determined 100_tc_457 but see 112_tc_183 nonacq 2000_44_irb_429 in the ordinary case a court imposes this burden_of_proof on the taxpayer without looking behind the notice_of_deficiency to examine it for the motives or methods that were used by the service in arriving at the deficiency determination 62_tc_324 the service is not required to use its authority to make a substitute for return under sec_6020 for a nonfiling taxpayer before issuing a notice_of_deficiency 847_f2d_1379 9th cir however the preparation of a substitute for return should ensure that any notice_of_deficiency prepared based on that return will be a reasoned and considered determination a substitute for return prepared pursuant to sec_6020 must meet three requirements first the substitute for return must contain taxpayer identifying information including the taxpayer’s name address and social_security_number second the substitute for return must contain sufficient data to compute the taxpayer’s determine whether the taxpayer misclassified the information on the income_tax return further the service verifies whether the payor appears on a list compiled by the service of payors whose information returns have been verified as erroneously filed or processed in addition the form_1099 is prepared in the normal course of a business activity of a generally unrelated third party the schedule_k-1 might be differentiated from the form_1099 in some instances because of the relationship between the parties nevertheless such a relation may increase the reliability of the schedule_k-1 as to the income actually reported thereon if a taxpayer disputes receipt of the income the service contacts the third party payor to determine the correctness of the information provided before issuing a statutory_notice_of_deficiency this procedure is now mandated by sec_6201 which provides that in any court_proceeding where the taxpayer asserts a reasonable dispute with an item reported on an information_return and the taxpayer has fully cooperated with the service the service has the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return irm dollar_figure motions to shift the burden_of_proof a nonfiler has not satisfied the requirements of sec_6201 see mcquatters v commissioner t c memo sec_6201 does not provide a means for a taxpayer to avoid his federal_income_tax liabilities by failing to file a tax_return refusing to provide any information to the commissioner or the court and refusing to provide any records concerning his income wta-n-127634-01 liability third the secretary or_his_delegate must sign the substitute for return 65_tc_542 irm citing 91_tc_926 see also 65_tc_542 generally a substitute for return prepared for the asfr program and accompanied by a signed thirty day letter constitutes a valid sec_6020 substitute for return at issue in the subject case is whether the substitute for return adequately discloses the data from which the tax can be computed if it does not take into account the losses deductions and credits shown on the schedule_k-1 in general_deductions are a matter of legislative grace that a taxpayer must establish he or she is entitled to 292_us_435 the service’s position is that in a deduction case the burden_of_proof never shifts to the service the taxpayer is the party who holds all the information in support of the claimed deductions and he or she should be required to produce it for the court if he or she expects the claim to be sustained 503_us_79 irm motions to shift the burden_of_proof as indicated above the service uses the schedule_k-1 to provide predicate evidence concerning the taxpayer’s apparently unreported partnership income determining the proper treatment of the deductions losses and credits on the schedule_k-1 is not however as simple as copying an amount from an information_return in some situations the service could examine the schedule_k-1 and find from a dummy_return generated to open up an account for the taxpayer on the master_file normally the first page of a form_1040 containing the taxpayer’s name address and social_security_number is not an sec_6020 substitute for return the form of the sec_6020 substitute for return is not important a dummy_return accompanied by other documents that satisfy the second and third requirements listed above is a valid sec_6020 substitute for return the schedule_k-1 aids the partner in satisfying the direction in sec_702 to take into account separately his distributive_share of the six items specified therein and other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary as well as taxable_income exclusive of these items requiring separate computation the instructions for schedule_k-1 direct the partner as to where the separately_stated items should be shown on the partner’s income_tax return these instructions caution that the amount of loss and deduction that you may claim on your tax_return may be less than the amount reported on schedule_k-1 it is the partner’s responsibility to consider and apply any applicable limitations partner’s instructions for schedule_k-1 form_1065 under general instructions - purposes of schedule_k-1 the instructions explain that the items shown on the schedule_k-1 do not reflect limitations on losses or adjustments wta-n-127634-01 the face of the schedule or from information provided with the partnership return or from other information returns that the taxpayer is entitled to a deduction loss or credit this case by case approach would not resolve the treatment of all items on the schedule_k-1 in every case and in those cases the service would be left with a finding that it is simply likely that the taxpayer is entitled to a deduction loss or credit even in cases in which the limited information before the service the schedule_k-1 the partnership return or other information returns indicates an item is allowable to be absolutely certain of a finding the service would have to consider the taxpayer’s entire activity for the tax_year we do not believe that the service should have to forgo the asfr program and undertake in effect an examination in order for the service to issue a valid notice_of_deficiency with the burden_of_proof remaining on the taxpayer as regards deductions losses and credits where the taxpayer has not filed a tax_return while we have found no case on point concerning the service’s obligations in the above situation we believe the obligation may be compared to that in the situation where a taxpayer is faced with a final_determination by the service that disallows deductions yet the taxpayer does not attempt to substantiate deductions in the substantiation situation it is recognized that a taxpayer in trade_or_business generating income ordinarily has business and other deductions and that even though a taxpayer has a general recordkeeping requirement under sec_6001 to establish the amount of a deduction where the records are inadequate or there are no records courts may allow a deduction based on a reasonable estimate ie see 39_f2d_540 2d cir nevertheless if a taxpayer provides no rational basis upon which estimates of deductible expenses may be made no amount will be allowed even though it may be obvious that some deductible expenses must have been incurred see 85_tc_731 acq aod as to the service’s obligations in the substantiation situation the ninth circuit stated the following in 875_f2d_1396 9th cir it may be as appellants assert that the commissioner could have verified the deductions as ordinary and necessary business_expenses through reports filed with the irs and other governmental agencies it would nevertheless be unwise to place such a burden on the commissioner when faced with taxpayers who refuse to cooperate or provide the necessary information at their audit examinations the commissioner points out that it was taxpayers' duty to substantiate their deductions at the time of the audit examination and that the taxpayers failed to do so that may be required because of the basis rules which may affect deductions and losses the at-risk limitations which may affect deductions and losses and the passive_activity limitations which may affect losses and credits wta-n-127634-01 accordingly until the taxpayer shows how he or she believes the separately_stated items should be reported on an income_tax return the service should not concede a deduction loss or credit on the substitute for return the asfr program provides the taxpayer with the opportunity to satisfy his or her initial burden regarding deductions losses and credits by responding to the initial notices sent by the service before the preparation of the substitute for return or to the 30-day_letter proposing the deficiency as well as to the statutory_notice_of_deficiency 90-day letter it is expected that the correspondence with the taxpayer will result in the taxpayer satisfying its filing requirement and with the service being provided with the information needed to make a final_determination without the expense of in effect examining the taxpayer’s tax_year once the taxpayer provides the information it can be expected that the asfr program will accept the filing however if a question arises the filing would be forwarded to another function for further consideration and that function would provide a reasoned and considered determination if it becomes necessary to deny an item if you have any questions regarding this memorandum please contact john m moran on by curtis g wilson ashton p trice senior technician reviewer branch
